Smith, Judge.
Appellants brought this suit for damages arising from appellant Robert Niehaus’ collision with appellee’s automobile. Niehaus was operating a motorcycle and struck the car as appellee was making a left turn from the opposite lane of traffic. He asserts on appeal that the trial court erroneously admitted evidence concerning a blood alcohol test conducted upon him. We affirm.
The evidence was overwhelming that Niehaus was under the influence of alcohol at the time of the wreck. Niehaus himself testified that he had been drinking *589before the accident. A witness who worked at a Stop ’N Go market near the scene of the collision stated that Niehaus and a companion came into the store and asked to purchase beer. Their departure from the store occurred five minutes before the accident. The store clerk went on to testify that both Niehaus and his companion smelled of alcohol, that they were staggering, giggling and slurring their speech, and that, in her opinion, they were drunk. The police officer who investigated the wreck testified that the motorcycle had been traveling at a speed of sixty miles per hour in a twenty-five mile zone and that Niehaus had a strong odor of alcohol on his breath. A physician who attended to Niehaus about three hours after the accident testified that, at that time, Niehaus was "stuporous” and had a heavy odor of alcohol on his breath. The doctor concluded that Niehaus had had "at least several cans of beer” or "perhaps more.” In light of the evidence related above and the other evidence, in the record, we are of the opinion that, assuming it was erroneous, the trial court’s admission of the evidence concerning the blood test could not have harmed appellants. See Garrett v. State, 146 Ga. App. 610 (2) (247 SE2d 136) (1978).
Argued May 9, 1979 —
Decided September 24, 1979 —
Rehearing denied November 29, 1979.
C. Lawrence Jewett, for appellants.
Arnold Wright, Jr., John H. Stanford, Jr., for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.